DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 38, 41 are objected to because of the following informalities:  
Claim 38 recites the limitation “the disassembled spent lithium ion cell or battery” in line 5 which is phrased differently (missing the term ‘rechargeable’) from “a disassembled spent rechargeable lithium ion cell or battery” in line 3.
Claim 38 recites the limitation “the metals” in line 8 and in line 10.  It is unclear whether said limitations refer to the “soluble metals” in line 6.
Claim 41 recites the limitation “of acidic solution”.  This limitation is assumed to refer to the ‘acidic solution’ of claim 38.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38, 40-41, 43, 47, 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation “graphene in the acid from the anode of the disassembled spent lithium ion cell or battery” in lines 4-5, “so that the graphene is recoverable from the acid solution separate from the metals” in lines 9-10 and “the graphene from the anode is recovered from the acidic solution in the tank separate from the soluble metals dissolved in the acid” in lines 10-11.  The limitation “the graphene from the anode is recovered from the acidic solution in the tank separate from the soluble metals dissolved in the acid” in lines 10-11 renders the claim indefinite because it is unclear whether the graphene is recovered from the acid (“graphene in the acid” in line 4 or as in line 9) or from the anode (“graphene from the anode” in line 10).
Claim 47 recites the limitation “the acidic solution includes a copper foil anode providing the graphene”.  This limitation renders the claim indefinite because “the graphene” in said limitation refers to “graphene in the acid from the anode of the disassembled spent lithium ion cell or battery” in lines 4-5.  It is unclear whether the “copper foil anode” in the claim and “the anode of the disassembled spent lithium ion cell or battery” are the same or different and whether the graphene provided by the copper foil anode and the graphene in the acid are the same or different.  
Further, claims 40-41, 43, 47, 49 are rendered indefinite due to their dependency on any of the indefinite claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                             10/4/2022